Citation Nr: 1648441	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  08-19 610 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a bilateral foot disorder, to include as secondary to a service-connected right leg disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim for service connection for bilateral plantar fasciitis, originally claimed as a left foot disorder secondary to a service-connected right leg disability.

In April 2011, the Board remanded the instant matter for further development.

In February 2015 additional evidence was added to the record for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in October 2016 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.


FINDING OF FACT

A bilateral foot disorder, diagnosed as plantar fasciitis, manifested as a result of the Veteran's service connected right leg disability. 


CONCLUSION OF LAW

The criteria for establishing entitlement to a bilateral foot disorder, diagnosed as plantar fasciitis, have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

The Board notes that as its decision to grant the Veteran's claim for a bilateral foot disorder as secondary to his service connected right leg disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations

II.  Service Connection Claim 

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310 (b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994). 

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that he is entitled to service connection for a bilateral foot disorder.  Having reviewed all of the evidence of record in a light most favorable to the Veteran, the Board finds that service connection for a bilateral foot disorder, as secondary to a service-connected right leg disability, is warranted. 

The Veteran's service treatment records do not reflect that he incurred a bilateral foot disorder during active military service.  The Veteran's April 1969 separation examination and report of medical history reflect that the Veteran's feet were reported to be normal and the Veteran reported no foot problems.  As such, there is no evidence of a bilateral food disorder during active military service. 

Likewise, there is no post-service evidence suggesting that a bilateral foot disorder manifested as a result of military service.  However, there is evidence suggesting that this condition arose due to the Veteran's service-connected right leg disability. 

In a February 2006 VA podiatry treatment note, the Veteran complained of pain starting in his right foot and ending up in the left foot; he indicated that he was shot in the right leg with shrapnel during service.  The podiatrist reported that he had seen the Veteran in the past for plantar fasciitis and flat feet.  Objective examination findings included decreased medial arches while standing and heel spurs.  The assessment included pes planus and plantar fasciitis as well as limb length discrepancy.  The podiatrist noted that there was evidence that the Veteran's right tibia had healed in a malformed position, resulting in the Veteran's right leg being shorter than his left.  The podiatrist also noted that as the Veteran walked, he compensated for his service connected right leg injury.  In an addendum, the podiatrist opined that the left foot pain and discomfort were due to compensating from the service-connected right leg injury and that this would be "something he would be dealing with for the rest of his life."

In a March 2006 VA podiatry note the Veteran again complained of bilateral pain and discomfort in his feet, including pain in his left heel.  The assessment ruled out plantar fasciitis, but found pes planus secondary to shrapnel injury.  In a VA psychiatry note dated in April 2006, the Veteran indicated that he was interested in losing more weight and had been watching his diet, but chronic foot pain limited his exercise.

On VA examination in June 2006, following a review of the claims file, a subjective history obtained from the Veteran, and a physical examination, the impression was bilateral plantar fasciitis, resolved.  An x-ray study of the bilateral feet was reported as within normal limits, and the examiner, an orthopedic surgeon, opined that the Veteran's bilateral heel spurs were the cause of his plantar fasciitis, which appeared to be resolved, and he felt that theVeteran's bilateral foot pain was not related to his right tibia fracture.  The examiner did not comment on whether there was any pes planus or whether bilateral heel spurs were caused or aggravated by the right leg disability.  

The Veteran underwent an additional VA examination in June 2014.  He reported bilateral foot pain with occasional heel pain.  The examiner diagnosed the Veteran with plantar fasciitis and opined that it was less likely than not that the Veteran's bilateral foot disorder was proximately due to or the result of his service connected condition.  The examiner's rationale was that "there is no evidence of any connection."  Further the examiner stated that there "is no clearly abnormal gait that could have placed undue strain on the feet."  

Having considered all of the evidence of record, the Board finds that the evidence is at least in equipoise, and as such, service connection for a bilateral foot disorder is warranted.  While the June 2014 VA examiner concluded that the Veteran's bilateral foot disorder was not secondary to his service-connected right leg disability, and the June 2006 VA examiner felt that the Veteran's bilateral foot pain was not related to his service connected condition, the rationales of the examiners were lacking in substance and failed to mention the Veteran's treating physicians repeated notes of abnormal gait as well as positive causation opinions.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Also, while the June 2006 VA examiner concluded that the Veteran's bilateral plantar fasciitis had resolved, he did not offer any causal opinion as to the Veteran's prior condition.

In the alternative, the record contains private opinions from February and March 2006 suggesting that the Veteran's bilateral foot disorder arose as a result of his service-connected right leg disability.  While these opinions did not offer a great deal of rationale, it was at least noted that this condition arose as a result of compensating for his right leg service connected disability and the pain and physical limitations that resulted.  The Board finds that the evidence for and against the Veteran's claim is in equipoise, and as such, the claim must be resolved in his favor.  See 38 U.S.C. § 5107 (b).  The Board finds that service connection for a bilateral foot disorder as secondary to service-connected right leg disability is warranted.  As such, the claim is granted.





ORDER

Service connection for a bilateral foot disability, diagnosed as plantar fasciitis, is granted. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


